IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-40,046-03


EX PARTE FRANK MOORE





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 94-CR-2047 IN THE 226TH DISTRICT COURT
BEXAR COUNTY


Per Curiam.   Johnson, J., would remand on No. 1.   Hervey, J., not
participating.


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	Applicant was convicted of the offense of capital murder in July 1999.  The jury
answered the special issues submitted under Article 37.071 of the Texas Code of Criminal
Procedure, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Moore v. State, No. 73,526 (Tex.
Crim. App. January 9, 2002).  This Court dismissed Applicant's initial post-conviction
application for writ of habeas corpus.  Ex parte Moore, No. 40,046-01 (Tex. Crim. App.
January 27, 1999).  This Court denied Applicant's second post-conviction application for
writ of habeas corpus.  Ex parte Moore, No. 40,046-02 (Tex. Crim. App. May 14, 2003). 
Applicant's instant post-conviction application for writ of habeas corpus was received in
this Court on April 10, 2006.
	Applicant presents two allegations in which he challenges the validity of his
conviction and resulting sentence.  We have reviewed the application and find the
allegations fail to satisfy the requirements of Article 11.071, § 5(a).  Accordingly, the
application is dismissed as an abuse of the writ.  Tex. Code Crim. Proc. Art. 11.071, §
5(c).
	IT IS SO ORDERED THIS THE 13TH DAY OF SEPTEMBER, 2006.

Do Not Publish